Citation Nr: 0309561	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-13 380	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1943.  The veteran died in January 2000; the 
appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating action.  
The appellant was sent notice of this decision in March 2000.  
A notice of disagreement was received in May 2000 and the RO 
issued a statement of the case later that same month.  A 
substantive appeal was received from the appellant in June 
2000.  In August 2000, the appellant testified at a hearing 
before an RO hearing officer.

In April 2001, the Board remanded the claim to the RO for 
additional development.  Thereafter, the RO continued the 
denial of the claim and transferred the claims file to the 
Board.   

The case was most recently certified to the Board by the RO 
in Cleveland, Ohio.


REMAND

On a September 2001 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the appellant requested a 
"teleconference" hearing before the Board.  It appears that 
no action was taken on the appellant's request, to include an 
explanation that the Department has no procedure for such a 
hearing.  In a statement received by the Board in April 2003, 
the appellant requested a videoconference hearing.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should take the necessary steps to 
schedule the appellant for a 
videoconference hearing at the earliest 
available opportunity.  Unless the 
appellant or her representative 
indicates, in a signed writing, that the 
requested hearing is no longer desired, 
the hearing should be held, and the 
claims file thereafter transferred to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


